UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7932



MICHAEL J. LESESNE,

                                            Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; CHARLES MOLONY CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge;
Falcon B. Hawkins, Senior District Judge. (CA-00-2495-4-23BF)


Submitted:   March 26, 2002                 Decided:   June 24, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Lesesne, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael J. Lesesne appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.    See Lesesne v. Eagleton, No. CA-00-2495-4-23BF

(D.S.C. filed Sept. 25, 2001; entered Sept. 26, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2